TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 17, 2014



                                     NO. 03-13-00487-CV


             Public Utility Commission of Texas; Donna Nelson, individually
           and in her official capacity as Chairman; and Kenneth Anderson, Jr.,
           individually and in his official capacity as Commissioner, Appellants

                                               v.

  CenturyTel of San Marcos, Inc., d/b/a CenturyLink; CenturyTel of Lake Dallas, Inc.,
 d/b/a CenturyLink; and CenturyTel of Port Aransas, Inc., d/b/a CenturyLink, Appellees




         APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 9, 2013. Appellants have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall pay the costs of appeal incurred by that party, both in this Court and the court

below.